Citation Nr: 0812168	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  96-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependent's Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty for over 28 years before 
retiring in May 1974.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which, in 
pertinent part, denied entitlement for the above conditions.  

In December 2000 and September 1997, the veteran provided 
testimony at hearings before Veterans Law Judges (VLJs) at 
the RO.  Transcripts of the hearings are of record.  The 
VLJ's who held the hearings are signatories to this decision.

The veteran's appeal was previously before the Board in 
January 1998, March 2001, and December 2003, at which times 
the Board remanded the case for further action by the 
originating agency.  The case has now been returned to the 
Board.

In March 2008, the Board granted a motion to advance this 
appeal on its docket.


FINDINGS OF FACT

1.  The veteran died in January 1988 solely due to the 
effects of carcinomatosis due to metastic melanoma.

2.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

3.  Metastic melanoma was first demonstrated years after 
service and is not etiologically related to a disease or 
injury in service, including exposure to ionizing radiation.  

4.  The veteran did not die of a service-connected 
disability, and he was not evaluated as permanently and 
totally disabled due to service-connected disability at the 
time of his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
1310 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2007).

2.  The criteria for entitlement to a dependents' educational 
assistance allowance have not been met.  38 U.S.C.A. § 3501 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The appellant's claim was initially decided prior to the 
enactment of the VCAA.  In a letter issued in March 2007, 
subsequent to the initial adjudication of the claim, the 
Appeals Management Center attempted to notify the appellant 
of the evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death.  The letter 
was somewhat confusing in that it told her to disregard a May 
2004 letter that had provided information as to the evidence 
needed to substantiate entitlement to service connection.  
The earlier letter had told her that service connection could 
be established for certain diseases on a presumptive basis as 
due to ionizing radiation.

The March 2007 letter told her that the evidence must show 
"service connection for the cause of the veteran's death, or 
the existence of a disability at the time of the veteran's 
death or the veteran was discharged from service for a 
service connected disability."

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law."  
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The appellant has demonstrated through her testimony and 
contentions and by submitting evidence, actual knowledge of 
the evidence needed to substantiate her claim.  She has 
argued the veteran's death resulted from exposure to ionizing 
radiation in service.  She has submitted evidence regarding 
the veteran's in-service radiation exposure, his treatment 
for melanoma, and has attempted to provide competent evidence 
linking the in-service exposure to the fatal melanoma.

The letter satisfied the second and third elements of the 
Pelegrini duty to notify by informing the appellant that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, the March 
2007 letter contained a notation that the appellant should 
submit any evidence in her possession pertinent to the claim 
on appeal.

The veteran's status as a veteran has been substantiated.  As 
just discussed, the appellant has demonstrated actual 
knowledge of the second and third Dingess notice elements.  
The 2007 letter provided notice with regard to the rating and 
effective date elements of the claim. The appellant has thus 
received necessary Dingess notice.  

Turning to the Hupp notice requirements, service connection 
was not in effect for any disease or disability at the time 
of the veteran's death.  None of the VCAA letters sent to the 
appellant contain a statement that the veteran was not 
service connected for any disabilities at the time of his 
death.  

The appellant testified at her December 2000 hearing, that 
she was aware that the veteran was not service connected for 
any disease or disability.  She thereby demonstrated actual 
knowledge of this fact.  Therefore, failure to include 
information about the veteran's lack of service-connected 
disabilities does not prejudice the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Notice on the second Hupp element is not required, because 
service connection was not in effect for any disease or 
disability at the time of the veteran's death.  As discussed, 
the appellant has demonstrated actual knowledge of the 
evidence needed to substantiate a claim based on a condition 
that was not service connected at the time of the veteran's 
death.

The Court also held that VCAA notice should be given before 
an initial AOJ decision is issued on a claim.  Pelegrini II, 
18 Vet. App. at 119-120.  While complete VCAA notice was 
provided after the initial adjudication of the claims, this 
timing deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were 
readjudicated in the July 2007 SSOC. Therefore, any timing 
deficiency has been remedied.

With respect to the appellant's claim of entitlement to 
Dependents' Educational Assistance under 38 U.S.C.A. § 
Chapter 35, the Board notes that VA's duty-to-assist and 
notification obligations are not applicable.  The VCAA is not 
applicable where the law and not the facts are dispositive, 
or where it could not affect a pending matter.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2000).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the 
appellant, including service medical records, records from 
various federal agencies, and private medical records.  
Additionally, VA has obtained numerous medical opinions from 
VA physicians regarding the appellant's claims.  There is no 
further assistance that would be reasonably likely to assist 
in substantiating the claims.



Service Connection for Cause of Death

Legal Criteria

Pursuant to 38 U.S.C. § 1310, dependency indemnity and 
compensation (DIC) is paid to the surviving spouse of a 
qualifying veteran who died from a service-connected 
disability. See Darby v. Brown, 10 Vet. App. 243, 245 (1997).  
The criteria for determining whether the cause of death is 
service connected are those contained in Chapter 11, of 
38 U.S.C.A.-i.e. the criteria for determining service 
connection for the cause of death are the same as those used 
to determine whether a disease or disability is service 
connected.  38 U.S.C.A. § 1310(a) (West 2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Malignant melanoma is not among the diseases presumptively 
service connected under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2).

Under 38 C.F.R. § 3.311, "radiogenic disease" includes any 
cancer.  38 C.F.R. § 3.311(b)(5).  Section 3.311(a) calls for 
the development of a radiation dose assessment where it is 
established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable 
degree within any applicable presumptive period specified in 
either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing or participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2)(i)-(ii).  In all other cases, a request 
will be made for any available records, including the 
veterans DD 1141, Record of Occupational Exposure to Ionizing 
Radiation.  38 C.F.R. § 3.311(a)(2)(iii).

In such cases, the claim will be referred to VA's Under 
Secretary for Health for a dose estimate.  Id.  The Under 
Secretary for Benefits may request an opinion from the Under 
Secretary for Health.  38 C.F.R. § 3.311(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The certificate of death indicates that the veteran died of 
carcinomatosis due to metastic melanoma in January 1988.  The 
approximate interval between onset and death was listed as 8 
years and 3 months.  No other cause, or contributory cause, 
of death was listed.  

The appellant contends that the veteran's metastic melanoma 
was caused by exposure to ionizing radiation from his in-
service work as an electronic engineer.  Service treatment 
records confirm that the veteran served as an electronic 
engineer.  His DD 1141 indicates that he incurred 0.016 rep, 
rad, or r of ionizing radiation.  There is no evidence of 
treatment or complaints with respect to the skin, and his 
records are negative for evidence of malignant melanoma 
during active duty service.  The report of examination for 
retirement from service in April 1973 shows that the 
veteran's skin was found to be normal.  

The post-service medical evidence of record establishes that 
the veteran was found to have a superficial spreading 
melanoma in the low back area in November 1979.  The lesion 
was removed.  In January 1987, the veteran was admitted to 
the hospital with a malignant tumor of the right axillary 
node.  In February 1987 he was diagnosed with a right 
axillary malignant tumor, specific type unknown, and a 
history of malignant melanoma of the back in 1979.

Regarding the appellant's contention that the veteran's 
malignant melanoma was caused by exposure to radiation the 
Board notes that malignant melanoma does not constitute a 
radiogenic disease is not subject to presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Consequently, service connection cannot be granted 
here a presumptive basis pursuant to 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d).  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

As noted above, "radiogenic diseases" may also be service 
connected pursuant to 38 C.F.R. § 3.311 which defines any 
cancer as a radiogenic disease.  The appellant's claim was 
developed in accordance with 38 C.F.R. § 3.311, and the 
Record of Occupational Exposure to Ionizing Radiation (DD 
1141) shows that the veteran incurred only 0.016 rep, rad, or 
r of ionizing radiation in a monthly period of 1964.  

In March 1996 and December 2002, the veteran's claims folders 
were forwarded to the Under Secretary for Health, who 
obtained opinions from VA's Chief Public Health and 
Environmental Officer, Susan Mather, M.D., M.P.H.  On both 
occasions the veteran's in-service exposure to radiation was 
estimated to be .016 rep, rad, or r.  Medical literature was 
noted, and it was found to be unlikely that the veteran's 
malignant melanoma could be attributed to exposure to 
ionizing radiation in service.  

In the December 2002 opinion, Dr. Mather noted that the risk 
of malignant melanoma from exposure to ionizing radiation was 
unclear; while some studies had suggested that exposure to 
high doses of radiation might cause that form of skin cancer, 
other studies had shown that the risk was statistically not 
significant.  She reported that using software from the 
National Institute of Occupational Health and Safety, there 
was a .02 percent probability that the veteran's dose of in-
service radiation would have caused the melanoma.

In March 1996 and December 2002, the Under Secretary of 
Health, citing medical literature, and noting the veteran's 
level of radiation exposure, concluded that there was no 
reasonable possibility that the veteran's fatal melanoma was 
due to exposure to ionizing radiation during active duty 
service.

In support of her claim, the appellant submitted a December 
1999 letter from the veteran's private physician.  The 
physician reported that current literature held that 25 
percent of patients who contracted malignant tumors of the 
skin had spots on the skin for many years before becoming 
aware of the changes that mean development into aggressive 
cancerous potential.  In addition, some lesions can be 
present for twenty or thirty years before a malignant change.  
The letter also noted that it was well established that skin 
lesions were known to develop more rapidly when exposed to 
sunlight and ionizing radiation.

In an April 2007 medical opinion a VA dermatologist, reviewed 
the claims folder and concluded that there was no evidence of 
melanoma during service and that the veteran's death from 
metastatic melanoma was not caused by or as a result of his 
military service.

The record clearly establishes that the veteran died of 
metastatic melanoma and that he was exposed to radiation in 
service.  There is, however, no competent opinion linking the 
melanoma to the in-service radiation exposure.  The only 
competent opinions were those obtained by VA in 1996 and 
2002.  Those opinions are against such a link.  Hence the 
evidence is against the grant of service connection on the 
basis of in-service radiation exposure.

The remaining question is whether service connection for the 
cause of death can be established on a direct basis or on the 
basis of the presumptions afforded malignant tumors shown to 
a compensable degree within a year after service.  Combee; 
38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The private physician's statement could be viewed as 
providing support for finding that the fatal melanoma had its 
onset in service.  The physician's, December 1999 letter, 
however, says nothing specific about the veteran, but only 
provides generic possibilities.  

While the physician noted that in a minority of cases a 
patient would recall having a lesion for many years and that 
in such cases the lesion would have been present for 20 or 30 
years before showing malignant changes; the physician did not 
state whether the veteran was such a case.  Also significant, 
is that the examiner did not report any indications that the 
veteran had melanoma in service or in the year following 
service.  Medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

The physician's report that the lesions developed more 
rapidly with exposure to sunlight, actually weighs against a 
finding that the veteran's melanoma was slow developing or 
could have been present in service.  In this regard, the 
veteran is shown to have resided in Southern California after 
service.

There is no other evidence that melanoma was present in 
service or in the year following service.  The service and 
post-service clinical records are silent for any indications 
of melanoma until several years after service.  The only 
competent opinion on direct incurrence, that of the VA 
dermatologist, is against a finding of direct incurrence.  

As a lay person, the appellant would not be competent to 
provide a medical opinion linking the fatal melanoma to a 
disease or injury in service or to diagnose that disease in 
service or during the presumptive period.  Barr v. Nicholson, 
21 Vet App 303 (2007); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

As the most probative evidence is against a link between 
malignant melanoma and a disease or injury in service, 
including ionizing radiation exposure; the weight of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  Reasonable doubt does not 
arise and the claim must be denied.  38 U.S.C.A. § 5107(b).

Eligibility to Dependent's Educational Assistance

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or been 
evaluated as permanently and totally disabled due to service- 
connected disability.  See 38 U.S.C.A. § 3501; C.F.R. §§ 
3.807, 21.3020, 21.3021.  For the reasons discussed above, 
the Board finds that the veteran's death was not related to 
his active duty service.  Additionally, there is no evidence 
that the veteran was permanently and totally disabled due to 
service-connected disability, in fact, he was not service-
connected for any disabilities prior to his death.  
Therefore, the criteria for eligibility for educational 
assistance under the provisions of Chapter 35 have not been 
met.


ORDER
Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility to Dependent's Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35 is denied.



			
           THOMAS J. DANNAHER 	                               
MARK D. HINDIN
              Veterans Law Judge,                                       
Veterans Law Judge
           Board of Veterans' Appeals                          
Board of Veterans' Appeals



		
CHERYL L. MASON
Veterans Law Judge Board of Veterans' Appeals



 Department of Veterans Affairs


